DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kelvin Varghese on 06/04/2021.

The application has been amended as follows: 

In claim 1, line 5, the limitation “a smaller first diameter” has been replaced by “a first diameter”
In claim 1, lines 7-8, the limitation “a larger second diameter, a second outer surface,” has been replaced by “a second diameter, a second outer surface, wherein the first diameter is smaller than the second diameter,”
In claim 1, lines 12-13, the limitation “the smaller first diameter” has been replaced by “the first diameter”.
In claim 1, line 13, the limitation “the larger second diameter” has been replaced by the limitation “the second diameter”.
In claim 1, line 14, the limitation “the smaller first diameter” has been replaced by “the first diameter”.
In claim 1, line 17, the limitation “the larger second diameter” has been replaced by “the second diameter”.
In claim 1, line 20, the limitation “the larger second diameter” has been replaced by “the second diameter”.
In claim 1, line 21, the limitation “the smaller first diameter” has been replaced by “the first diameter”.

 
Reasons for Allowance

Claims 1, 2, and 5-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to anticipate, and/or render obvious either solely or in combination: “wherein the second material defines the second outer surface of the distal portion, the guidewire lumen, and an inner lumen distinct from the guidewire lumen, wherein a portion of the second material is disposed between the guidewire lumen and the inner lumen along an entire length of the guidewire lumen, wherein an opening of the guidewire lumen for the guidewire is longitudinally co-located with a transition between the first material of the proximal portion and the second material of the distal portion”.
Claims 2, and 5-14 depend upon allowable base claim 1 and are considered to be allowable at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793